Case: 11-10009        Document: 00511626975              Page: 1       Date Filed: 10/07/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                                     FILED
                                                                                   October 7, 2011

                                             No. 11-10009                           Lyle W. Cayce
                                                                                         Clerk

In the Matter of: GARY R. COOPER; JUNANNE M. COOPER,

                                                          Debtors

-----------------------------------------------------------------------------

GARY R. COOPER,

                                                          Appellant

v.

DIANE G. REED, Chapter 7 Trustee; THE CADLE COMPANY,

                                                          Appellees



                      Appeal from the United States District Court
                           for the Northern District of Texas
                                 USDC No. 3:10-CV-576


Before JOLLY, HIGGINBOTHAM, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See 5TH CIR. R. 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.